DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 




As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope and content of claims 1 - 20 of instant application are parallel and comparable with respect to claims 1 - 17 of Diankov et al.  

Regarding instant application, claims 1, 9 and 16 of instant applicant recites, “A method of operation of a robotic system comprising: receiving a sensor reading associated with a target object; 
generating a base plan for performing a task on the target object, wherein generating the base plan includes determining a grip point and one or more grip patterns associated with the grip point for gripping the target object based on a location of the grip point relative to a designated area, a task location, and another target object implementing the base plan for performing the task by operating an actuation unit and one or more of the suction grippers according to the grip pattern rank, to generate an established grip on the target object, 
wherein the established grip is at the grip pattern location associated with the grip patterns; measuring the established grip; comparing the established grip to a force threshold; and re-gripping the target object based on the established grip 
Further, claims 2 and 10 of instant application recites “re-gripping the target object based on an iteration counter being below an iteration threshold” overlapped to claims 2 and 10 of Diankov et al where also shows the same claim limitation. 
Claims 3 and 11 of instant application recites “generating an error based on an iteration counter exceeding an iteration threshold” as also overlapped to claims 3 and 11 of Diankov et al.
Claims 4, 12 and 17 of instant application also exhibited same overlapping claim scope with respect to claim 4, 12 and 17 of Diankov et al regarding “identifying the grip point based on a center of mass of the target object”.
Further, claims 5, 13 and 18 of instant application also exhibited same overlapping claim scope as also exhibited on claim 5 of Diankov et al along with claim 9 where exhibited same scope as identifying the grip point based on a center mass of the target object, a surface contour of the target object, a thickness of the surface of the target object, a composition of the surface of the target object, or a combination thereof” Claims 6, 14 and 19 of instant application are directed to the same claim limitation with respect of  Claims 6, 14 and 19 of Diankov et al.
Claims 7, 15 and 20 of instant application shows “generating the grip pattern based on aligning the target object with grip pattern location and determining which of the grip patterns location are for suing all of the suction 
Therefore, in this instant case, claims 1 - 20 of instant application exhibited overlapping claim limitation and have been an obvious variant toward claims of Diankov et al.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 7, 15 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is also noted dependent claims based upon the rejected claims are also rejected based upon dependency.

Regarding claims 7, 15 and 20, applicant recited claim limitation regarding, “which of the grip patterns at the grip pattern locations” does not distinctly set forth regarding which grip patterns that applicant is distinctly referring to that ought to be particularly set forth regards applicant’s invention for “which”.  Appropriate further clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 9, 12,13 and 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eto et al (PCT/JP2016/083504 in view of US Pat Pub No. 2018/0178386) in view of Schmalz et al (Method for the automated dimensioning th, CIRP conference on assembly technologies and systems, CIRP 44 (2016) 239- 244).

Regarding claims 1, 9 and 16, Eto et al shows a method of operation of a robotic system comprising: 
receiving a sensor reading associated with a target object (See at least Para 0050 for first sensor 25A for acquire target image) 
generating a base plan for performing a task on the target object (See at least Para 0059 and 0060 for generating conveying method for the target object),
generating the base plan includes determining a grip point and grip pattern associated with the grip point for gripping the target object based on a location of the grip point relative to a designated area (See at least Para 0063 for check region 41 surrounding the target object also shown on figure 5 ), 
a task location (See at least Para 0060 for detector determining holder target position),
 another target object (See at least Para 0032 for conveying target object and holding target object); 
implementing the base plan for performing the task by operating an actuation unit and suction gripper according to a grip location pattern design ( See at least Para 0060 for conveying method plan task for target object using actuation suction gripper also on figure 1 and 2),  

the established grip is at a grip pattern location associated with the grip patterns (See at least Para 0060 for detector determining holder target position as the grip pattern location determined for gripping)
 however, Eto et al does not show a pattern rank; measuring the established grip; comparing the established grip to a force threshold; re-gripping the target object based on the established grip when the established grip falling below the force threshold.
Schmalz et al shows show a pattern rank (See at least 2.1 for definition of gripping positions that uses an rank score based on distance, size, curvature, volume); measuring the established grip (See at least 3 for gripping force calculation); comparing the established grip to a force threshold (See at least 3 for gripping force calculation with minimum gripping force); re-gripping the target object based on the established grip when the established grip falling below the force threshold (See at least section 4. Dimensioning of the gripper system for iterative consideration for gripper force and section 4.2 – 4, if force is not sufficient then another suction cup is added).
It would have been obvious for one of ordinary skill in the art, to provide gripping force and pattern rank as taught by Schmalz at the time of invention, for 

Regarding claims 4, 12 and 17, Eto et al does not further specify center of mass of the target object.
Schmalz et al shows the gri	p point based on a center of mass of the target object (See at least section 3 for center of gravity as the center of the mass).
It would have been obvious for one of ordinary skill in the art, to provide gripping force calculation as taught by Schmalz at the time of invention, for the gripping mechanism of Eto, in order to an gripping assessment during conveying, as also exhibited by Eto.

Regarding claims 5, 13 and 18, Eto et al is silent regarding the grip point based on a center of mass of the target object, and a surface contour of the target object, a thickness of the surface of the target object, a composition of the surface of the target object.
Schmalz et al shows identifying the grip point based on a center of mass of the target object (See at least section 3 for center of gravity as the center of the mass), a surface contour of the target object (See at least figure 3 for surface contour 
It would have been obvious for one of ordinary skill in the art, to provide gripping force calculation as taught by Schmalz at the time of invention, for the gripping mechanism of Eto, in order to an gripping assessment during conveying, as desired by Eto.

Regarding claim 9, Eto et al shows a robotic system comprising: a communication unit configured to: receiving a sensor reading associated with a target object (See at least Para 0050 for first sensor 25A for acquire target image communicated with recognizer 26A/26B) generating a base plan for performing a task on the target object (See at least Para 0059 and 0060 for generating conveying method for the target object),  a control unit coupled with the communication unit configured to (See at least Figure 3 for control 15),  generating the base plan includes determining a grip point and grip pattern associated with the grip point for gripping the target object based on a location of the grip point relative to a designated area (See at least Para 0063 for check region 41 surrounding the target object also shown on figure 5 ), a task location (See at least Para 0060 for detector determining holder target position), and another target object (See at least Para 0032 for conveying target object and holding target object); implementing the base 
 however, Eto et al does not show a pattern rank; measuring the established grip; comparing the established grip to a force threshold; re-gripping the target object based on the established grip when the established grip falling below the force threshold.
Schmalz et al shows show a pattern rank (See at least 2.1 for definition of gripping positions that uses an rank score based on distance, size, curvature, volume); measuring the established grip (See at least 3 for gripping force calculation); comparing the established grip to a force threshold (See at least 3 for gripping force calculation with minimum gripping force); re-gripping the target object based on the established grip when the established grip falling below the force threshold (See at least section 4. Dimensioning of the gripper system for iterative consideration for gripper force and section 4.2 – 4, if force is not sufficient then another suction cup is added).


Regarding claims 6, 14 and 19, Eto is silent regarding recited claim limitation; Schmalz shows gripper pattern location based on a geometric center of a suction cup (See at least Figure 4 for vacuum for vacuum gripper with suction cup implementing section 2.1 definition of gripping positions, Page 240, Geometry for central element of the gripping location normal vector with the gripper in center positon for center point of the coups on Section 3.4 for gripping force calculation).
It would have been obvious for one of ordinary skill in the art, to provide gripping force and pattern rank as taught by Schmalz at the time of invention, for the gripping mechanism of Eto, in order to an gripping assessment during conveying, as desired by Eto.

Regarding claims 5, 15 and 20, Schmalz et al shows the grip pattern rank based on aligning the target object with the gripper pattern location (See at least section 2.1 for central element of the gripping location normal vector with the gripper in center positon for center point of the coups in area as aligning);  determining which of the grip patterns at the grip pattern location are for using all .

	
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Eto modified and further in view of Eto et al (US pat Pub No. 2016/0207195, hereinafter Eto195)

Regarding claims 2 and 10, Eto modified shows the regripping of the object but does not further specified regripping operation process;
 Eto 195 further shows re-gripping the target object based on an iteration counter being an iteration threshold (See at least Para 0052 and 0053 for re gripping process for attempt not successful along with predetermined iteration threshold value L).
It would have been obvious for one of ordinary skill in the art at the time of invention, to calculate and ascertain the success instance of robot gripping, for the Eto modified, in order to provide a suitable gripping implementation, as desired by the robot gripping of Eto modified.


s 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Eto modified and further in view of Vijayanarasimhan et al ( US Pat No.9914213).

Regarding claims 3 and 11, Eto modified does not further specified grip operation process; of Vijayanarasimhan et al generating an error based on iteration counter exceeding an iteration threshold (See at least Col 20 lines 1 – 20 for performs backpropagation for training example object information regarding success/fail or label with error for multiple iterations; see also col 14, lines 30 – 40 for grip attempt instance with instance counter increment to a threshold).
It would have been obvious for one of ordinary skill in the art at the time of invention, to calculate and ascertain the success instance of robot gripping, for the Eto modified, in order to provide a suitable gripping implementation of Vijayanarasimhan, as desired by the robot gripping of Eto modified.

	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eto modified further in view of Zevenbergen et al (US Pat No. 9205558).


	Regarding claim 8, Eto et al shows monitoring the established grip during the implementing the base plan and generate instruction for arm unit based on the established grip falling below the force threshold (See at least Para 0165 and 168 
Zevenbergen et al also further addressed generating instruction for adjusting a speed and acceleration (See at least Col 18, lines 53 – 55 for adjusting velocity/acceleration during the robot arm operation).
 	It would have been obvious for one of ordinary skill in the art, to provide operation instruction of Zevenbergen at the time of invention, during the gripping process observation of Eto modified, in order to provide successful gripping task, as desired by both Eto modified and Zevenbergen.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

 /Ian Jen/ Primary Examiner, Art Unit 3664